                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                 CASE NO: 2:18-cr-193-FtM-38MRM

CA’VOISIER ALIZE LANE


                                         ORDER

      Before the Court is Defendant Ca’voisier Lane’s Motion to Suppress Statements

(Doc. 29). In response, the Government agreed not to “introduce any statements, either

pre- or post-Miranda, that defendant made to TFO Wuthrich and/or Officer Sanders on

October 13, 2018, at the FMPD headquarters, in its case-in-chief in this trial.” (Doc. 44).

Lane acknowledges that an order based on the Government’s Response would render

his Motion moot. (Doc. 47).

      Accordingly, it is now

      ORDERED:

      (1) The Government is ORDERED not to introduce in its case-in-chief any

          statements, either pre- or post-Miranda, that Defendant Ca’voisier Lane made

          to Task Force Officer Christopher Wuthrich and/or Fort Myers Police Officer

          Jari Sanders on October 13, 2018, at the Fort Myers Police Department

          Headquarters.

      (2) Defendant Ca’voisier Lane’s Motion to Suppress Statements (Doc. 29) is

          DENIED as moot.
      DONE AND ORDERED at Fort Myers, Florida, this February 11, 2019.




Copies: Counsel of Record




                                       2
